UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7161



RONALD WALLACE HARRIS,

                                              Plaintiff - Appellant,

          versus


J. IBARRA, Physician; P. A. TERRANGI, Warden;
INDIAN CREEK CORRECTIONAL CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-507-AM)


Submitted:   December 14, 1999         Decided:     December 30, 1999


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Wallace Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Harris appeals the district court’s order dismissing

his civil action without prejudice for failure to comply with a

court order.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Harris v. Ibarra, No. CA-

99-507-AM (E.D. Va. Aug. 11, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2